Citation Nr: 1702278	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Whether S., is entitled to recognition as a helpless child of the Veteran who was permanently incapable of self-support prior to attaining the age of 18.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to April 16, 2014.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that S., the Veteran's daughter, may not be recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  In October 2010, the RO denied a rating in excess of 30 percent for PTSD.  In June 2014, the RO granted TDIU, effective April 16, 2014.  

When entitlement to a TDIU is raised during the process of rating an underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to TDIU prior to April 16, 2014, is on appeal and will be addressed below.  


REMAND

In an Appeal to the Board (VA Form 9) received in June 2016, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing before a Veterans Law Judge has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

